—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered April 19, 1995, convicting him of endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was denied a fair trial by the trial court’s charge to the jury on the elements of endangering the welfare of a child is not preserved for appellate review since he did not object to the charge as given (see, People v Gray, 86 NY2d 10). Under the circumstances of this case we decline to reach the issue in the exercise of our interest of justice jurisdiction. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.